Citation Nr: 0021381	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right hip replacement, evaluated as 30% disabling (for 
accrued benefit purposes).

2. Entitlement to an increased rating for residuals of a left 
hip replacement, evaluated as 30% disabling (for accrued 
benefit purposes).


REPRESENTATION

Appellant represented by:	David T. Bryant, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  His wife was appointed his legal guardian by a state 
court in December 1994.  By rating action of October 1996, 
the Togus, Maine RO granted service connection for residuals 
of replacement of both hips and assigned a 30% rating for 
each hip, effective 
31 October 1994, and deemed the veteran incompetent from 
November 1996.  Subsequently in November 1996, the veteran's 
wife filed, on his behalf, a Notice of Disagreement with the 
30% rating assigned each hip disorder, claiming entitlement 
to increased ratings.  The veteran died in December 1996 at 
the age of 78.  The bilateral hip disability, with a combined 
disability rating of 60%, was the veteran's sole service-
connected disability at the time of his death.  This appeal 
arises from a March 1997 rating action which denied the 
current appellant (the veteran's widow) accrued benefits.  

This case is currently before the Board of Veterans Appeals 
(Board) pursuant to a 16 December 1999 Order of the U.S. 
Court of Appeals for Veterans Claims (Court) wherein the 21 
May 1998 Board decision on appeal to the Court was vacated, 
and the case was remanded to the Board for further 
development in accordance with instructions contained in an 
earlier December 1999 Joint Motion for Remand (Joint Motion) 
of the appellant and the VA General Counsel.  


REMAND

The Court in December 1999 vacated the May 1998 Board 
decision on the grounds that the record reflected that 
potentially relevant evidence submitted by the appellant had 
not been considered in the adjudication of her claim.  

The record reflects that the appellant is apparently in 
possession of X-rays of the veteran's hips ordered by J. 
Barrett, M.D., of the Maine Medical Center in the 1990's.  
However, those X-rays have not been considered by the RO in 
adjudicating the appellant's claim, and the Board finds, in 
view of the December 1999 Court Order, that such records must 
be obtained and medically evaluated prior to an appellate 
decision in this case.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should contact the appellant 
and request her to submit Dr. 
Barrett's X-rays of the veteran's hips 
that are in her possession.

2. Thereafter, the RO should refer those 
X-rays to a VA radiologist for review 
and evaluation, and expression of an 
opinion as to whether or not they 
indicate that the prosthesis in each 
hip was functioning adequately.  The 
radiological findings and reasons upon 
which the opinion is based should be 
clearly set forth in a written report, 
which should be associated with the 
claims folder.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
conducted and completed.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.

4. Thereafter, the RO should readjudicate 
the appellant's claims for an 
increased rating for each hip disorder 
(for accrued benefit purposes).

If the appellant's claims have not been granted, she should 
be furnished an appropriate Supplemental Statement of the 
Case, and the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


